DETAILED ACTION
	This office action is in response to the filing of the Applicant Amendment on 5/11/22.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of “wherein a ratio of an area coverage of the second silicon functional layer and the fourth silicon functional layer to an area coverage of the third silicon functional layer is greater than three” of claims 1 and 13 and the similar features in claims 10 - 11 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 13, the claims include “wherein a ratio of an area coverage of the second silicon functional layer and the fourth silicon functional layer to an area coverage of the third silicon functional layer is greater than three”.  The first value of the claimed ratio is defined as “an area coverage of the second silicon functional layer and the fourth silicon functional layer”.  This is ambiguous.  The first value can be the summation of the horizontal cross-sectional areas of the second silicon functional layer and the fourth silicon functional layer.  The first value also can be the summation of the horizontal cross-sectional areas of the second silicon functional layer and the fourth silicon functional layer, where the overlap between the second silicon functional layer and the fourth silicon functional layer is counted only once (for instance, the area of their shadow if there was a perfectly perpendicular light source).  For the sake of examination, the latter interpretation is being used.  Claims 2 - 12 depend on claim 1.
Regarding claims 10 and 11, the claims recite a similar feature to claim 1 where the first value of the ratio is defined as an area coverage of “the second silicon functional layer and the fourth silicon functional layer on the one hand”.  As for claim 1, this is ambiguous.  The first value can be the summation of the horizontal cross-sectional areas of the second silicon functional layer and the fourth silicon functional layer.  The first value also can be the summation of the horizontal cross-sectional areas of the second silicon functional layer and the fourth silicon functional layer, where the overlap between the second silicon functional layer and the fourth silicon functional layer is counted only once (for instance, the area of their shadow if there was a perfectly perpendicular light source).  For the sake of examination, the latter interpretation is being used.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6 - 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (US 6,455,106).
Regarding claims 1, 10, and 11, Ma et al. teaches a micromechanical component, comprising (Figure 1c and 1e): a movable seismic mass 24 developed in a second (bottom wall) and third (walls 28/26) silicon functional layer; and a hollow body 32 developed in the second and third silicon functional layers, which has a cover element developed in a fourth (top wall) silicon functional layer.
Ma et al. further teaches wherein, at least in sections, a ratio of an area coverage of the second silicon functional layer and the fourth silicon functional layer to an area coverage of the third silicon functional layer is five.  For instance, Figure 3 of Ma et al. shows a plan view of said area coverage where the dotted lines 28 is the area of coverage of the third silicon functional layer and the cross-hatched area is the area of coverage of the second silicon functional layer and the fourth silicon functional layer.  One having ordinary skill in the art may arbitrarily choose a section where the ratio is five.
  Please also see the rejection under section 112 above.
Regarding claim 3, Ma et al. teaches that second electrodes are developed in the second silicon functional layer or the third silicon functional layer or the fourth silicon functional layer (see Column 2, Line 54). 
Regarding claim 6, Ma et al. shows that a thickness of the third (of walls 28) silicon functional layer appears at least twice as great as a thickness of the second (bottom wall of 24) silicon functional layer and the fourth (top wall of 24) silicon functional layer.
	Regarding claim 7, Ma et al. shows that a layer thicknesses of the second (bottom wall) silicon functional layer and the fourth (top wall) silicon functional layer are similar in a defined manner (Figure 1c).
	Regarding claim 8, Ma et al. shows that a layer thicknesses of the second (bottom wall of 24) silicon functional layer and the fourth (top wall of 24) silicon functional layers differ maximally by 50%.
	Regarding claim 9, Ma et al. shows that a layer thicknesses of the second (bottom wall of 24) silicon functional layer and the fourth (top wall of 24) silicon functional layers differ maximally by 25%.
Regarding claim 13, Ma et al. teaches a method for manufacturing a micromechanical component, comprising the following steps (Figures 1c and 1e): providing a movable seismic mass developed in a second silicon functional layer (bottom wall of 24) and a third silicon functional layer (walls 28/26 of 24); and developing a hollow body 32 in the second silicon functional layer and the third silicon functional layer, which has a cover element developed in a fourth silicon functional layer (top wall of 24).  Please note that this method claim cannot be restricted from claim 1.
Ma et al. further teaches wherein, at least in sections, a ratio of an area coverage of the second silicon functional layer and the fourth silicon functional layer to an area coverage of the third silicon functional layer is greater than three.  For instance, Figure 3 of Ma et al. shows a plan view of said area coverage where the dotted lines 28 is the area of coverage of the third silicon functional layer and the cross-hatched area is the area of coverage of the second silicon functional layer and the fourth silicon functional layer.  One having ordinary skill in the art may arbitrarily choose a section where the ratio is greater than three.
  Please also see the rejection under section 112 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 6,445,106).
Regarding claim 2, Ma et al. teaches that first electrodes 14 are developed, the seismic mass 24 being configured to functionally interact with the first electrodes (see Column 2, line 50 - 51).  Ma et al. does not appear to teach that the first electrodes are developed in a first silicon functional layer.  Ma et al. teaches that silicon is an electrically conductive material (Column 2, Line 55 - 56).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use silicon for the first electrodes 14 of Ma et al., since it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), also see In re Leshin, 125 USPQ 416, (1960)).   Please also see MPEP §2144.07.  This modification provides that the first electrodes are developed in a first silicon functional layer.
Regarding claim 4, Ma et al. does not teach the thickness of the second silicon functional layer, the third silicon functional layer, and the fourth silicon functional layer, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the thickness of the second silicon functional layer, the third silicon functional layer, and the fourth silicon functional layer be greater than approximately 1 micron, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).
 Regarding claim 5, Ma et al. does not teach the thickness of the third silicon functional layer, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the thickness of the third silicon functional layer be greater than approximately 8 microns, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 6,445,106) in view of Eskridge (US 2005/0205951).
Regarding claim 12, Ma et al. teaches a bridge/beam style MEMS device (Figure 1c, 1e, and 5) that can be a resonator.  Ma et al. does not specifically teach an acceleration sensor or a rotation rate sensor.  Eskridge teaches that (Paragraph 0058) that bridge/beam style MEMS can be made to resonators or accelerometer or gyroscopes.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention modify the device of Ma et al. such that it was used as an accelerometer since the MEMS structure of Ma et al. was commonly used for accelerometers.

Response to Arguments
Applicant's arguments filed 5/11/22 have been fully considered but they are not persuasive.  Amendments made to claims 10 - 11 clarify the intention of the claims, however, ambiguities are present.  Please see rejection under section 112.  Applicant argues that the newly added feature of “wherein a ratio of an area coverage of the second silicon functional layer and the fourth silicon functional layer to an area coverage of the third silicon functional layer is greater than three” to claims 1 and 13 is not taught.  Ma et al. shows a horizontal cross-section in Figure 3.  One having ordinary skill in the art may arbitrarily choose a section where the ratio is five.  The presence of “at least in sections” in claims 10 - 11 supports Examiner’s interpretation.  Please also see the rejection under section 112 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        


/SHAHED AHMED/Primary Examiner, Art Unit 2813